Mr. JUSTICE CREBS delivered the opinion of the court: AppeUant filed a petition to construe the wiU of Artie E. Wood, deceased. The Circuit Court of Madison County entered a judgment finding against the petitioners. The case is here on direct appeal. The sole issue is whether the trial court ruled correctly in holding that the anti-lapse statute (Ill. Rev. Stat. 1971, ch. 3, sec. 49) applied to the wiU of Artie E. Wood. In her will executed July 15, 1937, Artie E. Wood provided: “Second, —I give, devise and bequeath unto Pearl A. Knecht and Nora E. Wetzel, two of my sisters, aU of my property, real, personal and mixed that I may own at the time of my death.” Nora E. Wetzel died on April 3, 1955 leaving two children, Inez Schumacher and Frank Wetzel, the petitioners herein. Pearl A. Knecht survived Artie E. Wood who died November 5, 1971. The so called anti-lapse statute by its terms applies to this will and we find nothing in the will to indicate an intention of the testatrix that it should not apply. O’Connell v. Gaffney, 23 Ill.2d 611, 179 N.E.2d 647. Ingalsbe v. Gouch, 109 Ill.App.2d 232, 248 N.E.2d 522. Judgment affirmed. G. MORAN, P. J., and JONES, J., concur.